Citation Nr: 1536032	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  11-33 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral otitis media and hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from September 1948 to November 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

In June 2015, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As discussed below, the Board is reopening the claim.  The underlying issue of service connection for bilateral otitis media and hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1966 decision, the Board denied a petition to reopen service connection for otitis media and defective hearing on the basis that there was no evidence showing that preexisting chronic otitis media and defective hearing was aggravated by the Veteran's military service.

2.  Evidence received after the October 1966 denial relates to unestablished facts necessary to substantiate the claim of service connection for bilateral otitis media and hearing loss and raises a reasonable possibility of substantiating the underlying claim.



CONCLUSIONS OF LAW

1.  The Board's October 1996 denial of the petition to reopen service connection for otitis media and defective hearing is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1100 (2015).  

2.  Evidence received since the final October 1966 decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is reopening the claim, and is remanding the underlying service connection issue, no discussion of VA's duties to notify and assist is necessary.

Service connection for bilateral otitis media was initially denied in May 1949 because the evidence did not show that a preexisting condition was aggravated by the Veteran's military service.  After receiving notice of the May 1949 decision, the Veteran did appeal the denial of that issue.  A petition to reopen was denied by the Board in October 1966 because no there was no new evidence showing that the preexisting otitis media and defective hearing were aggravated by his service.  The Veteran filed the current petition to reopen in 2009.  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the October 1966 decision consisted of the Veteran's service treatment records (STRs), the Veteran's testimony at a December 1965 hearing, and a February 1966 VA examination.  His STRs include a September 1948 enlistment examination that showed hearing acuity of 15/15 bilaterally on whispered voice testing.  No ear abnormalities were noted.  The Veteran was diagnosed with chronic bilateral otitis media and loss of hearing in October 1948, which was opined to have preexisted service and was not aggravated by service.  The records pertaining to treatment for the Veteran's otitis media shows that he reported that his mother told him that his ears had always been bad and that he felt that his hearing was not as good as other people.  The records show that the Veteran's hearing acuity decreased and that he had " a history of running ears since early childhood, and now some defective hearing."  A November 1948 certificate of disability for discharge shows that the Veteran had 50 percent average loss of hearing on the left and more involvement on the right.  There is no indication of any injury during service.  The Veteran's December 1965 testimony shows that he did not have hearing loss prior to service and that there was an explosion during basic training.  The February 1966 VA examination showed some bilateral hearing loss.  The evidence did not show that any preexisting otitis media and hearing loss was aggravated by the Veteran's military service.  
Accordingly, at the time of the denial in October 1966, the claims folder contained no competent evidence that the preexisting bilateral otitis media and hearing loss was aggravated by the Veteran's military service.  Thus, the Board, in October 1966, denied the petition to reopen service connection for that issue.  

Unless the Chairman of the Board orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In this case, the Veteran has not requested reconsideration of the October 1966 Board decision and, as no other exceptions to finality apply, that decision is final as to the evidence then of record.  Id.  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond, 659 F.3d 1362.  Here, the October 1966 Board decision was the appellate decision for a claim filed in August 1965.  The October 1966 rating decision is thus final.  

The relevant evidence received since the denial consists of treatment records, the Veteran's contentions, including his testimony at a June 2015 hearing, and a July 2015 medical opinion.  The Veteran's December 2011 substantive appeal shows that he denied having hearing loss and otitis media prior to service.  The Veteran testified that he agreed the condition preexisted, but that it was aggravated by his service.  June 2015 Hearing Transcript (T.) at 4.  He testified about an in-service explosion that caused bleeding from both ears.  Id. at 6.  The Veteran testified that he had had quite a bit of surgery on his ears.  Id. at 7.  The July 2015 medical opinion shows that the Veteran's hearing loss was opined to be related to artillery exposure without ear protection.  The opinion notes that the Veteran was hospitalized during service due to ear injury.  

The evidence of record obtained since the October 1966 decision, particularly the Veteran's testimony and the July 2015 medical opinion, suggest that if bilateral otitis media preexisted service, it was aggravated by the Veteran's military service.  Thus, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for otitis media and defective hearing.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  


ORDER

New and material evidence having been received, the claim for service connection for bilateral otitis media and hearing loss is reopened.


REMAND

Regrettably, a remand is necessary for the underlying claim.  The Veteran has both denied having preexisting bilateral otitis media and hearing loss prior to service and agreed to having preexisting disability.  As discussed above, his enlistment examination showed normal hearing acuity of 15/15 on whispered voice testing as well as normal ears.  No examination has been afforded to the Veteran to determine whether his bilateral otitis media and hearing loss preexisted his service and was aggravated by service or whether it began during service.  Therefore, a remand is necessary to obtain a VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Tampa VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed bilateral otitis media and hearing loss.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A) For any diagnosed bilateral otitis media and hearing loss, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to:

i) Does the evidence of record clearly and unmistakably (obviously or manifestly) show that the Veteran had bilateral otitis media and hearing loss that preexisted his military service?  If yes, the examiner must cite to the evidence of record to support that conclusion. 
ii) If the Veteran is opined to have bilateral otitis media and hearing loss that preexisted his military service, the examiner should then opine as to whether there is clear and unmistakable (obvious or manifest) evidence that the preexisting hearing loss was not chronically aggravated by service beyond its natural progression.

iii) If bilateral otitis media and hearing loss is opined to have not preexisted the Veteran's military service, whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that bilateral otitis media and hearing loss had its clinical onset during service or is otherwise related to such service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


